      Case 5:21-cv-00592-LCB-JHE Document 7 Filed 07/26/21 Page 1 of 3                     FILED
                                                                                   2021 Jul-26 AM 09:34
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                     NORTHEASTERN DIVISION

GREG ALLEN DOTSON,                         )
                                           )
      Plaintiff,                           )
                                           )
v.                                         )
                                           )   Case No. 5:21-cv-00592-LCB-JHE
JUDGE CRAIG, et al.,                       )
                                           )
      Defendants.                          )

                            ORDER OF DISMISSAL
      Plaintiff Greg Allen Dotson filed a pro se complaint under 42 U.S.C. § 1983,

alleging violations of his rights under the Constitution or laws of the United States.

(Doc. 1). On June 30, 2021, United States Magistrate Judge John H. England, III,

entered a Report and Recommendation recommending the Court dismiss this

action without prejudice pursuant to Rule 41(b) of the Federal Rules of Civil

Procedure for Dotson’s failure to prosecute.       (Doc. 6).    Although the Judge

England advised Dotson of his right to file specific written objections within 14

days, no objections have been received by the court.

      Having carefully reviewed and considered de novo all the materials in the

Court file, including the Report and Recommendation, the Court ADOPTS Judge

England’s Report and ACCEPTS his Recommendation. Accordingly, the Court
      Case 5:21-cv-00592-LCB-JHE Document 7 Filed 07/26/21 Page 2 of 3




DISMISSES this action WITHOUT PREJUDICE pursuant to Rule 41(b) of the

Federal Rules of Civil Procedure for Dotson’s failure to prosecute.

      DONE and ORDERED July 26, 2021.



                                    _________________________________
                                    LILES C. BURKE
                                    UNITED STATES DISTRICT JUDGE


      For information regarding the cost of appeal, see the attached notice.




                                         2
       Case 5:21-cv-00592-LCB-JHE Document 7 Filed 07/26/21 Page 3 of 3




                               United States Court of Appeals
                                         Eleventh Circuit
                                      56 Forsyth Street, N.W.
                                      Atlanta, Georgia 30303

David J. Smith                                                     In Replying Give Number
Clerk of Court                                                     of Case and Names of Parties


         NOTICE TO PRISONERS CONCERNING CIVIL APPEALS

        The Prison Litigation Reform Act of 1995 (effective April 26, 1996) now REQUIRES
that all prisoners pay the Court’s $500 docket fee plus $5 filing fee (for a total of $505) when
appealing any civil judgment.

               If you wish to appeal in a civil case that Act now requires that upon filing a
notice of appeal you either:

       (1)       Pay the total $505 fee to the clerk of the district court from which
                 this case arose; or

       (2)       arrange to have a prison official certify to the district court from
                 which the appeal arose the average monthly deposits and balances
                 in your prison account for each of the six months preceding the
                 filing of a notice of appeal.

        If you proceed with option (2) above, the Act requires that the district court order you to
pay an initial partial fee of at least 20% of the greater of either the average monthly deposits or
of the average monthly balances shown in your prison account. The remainder of the total $505
fee will thereafter be deducted from your prison account each month that your account balance
exceeds $10. Each such monthly deduction shall equal 20% of all deposits to your prison
account during the previous month, until the total $505 fee is paid. (If your prison account
statement shows that you cannot pay even the required initial partial fee, your appeal may
nevertheless proceed, BUT THE TOTAL $505 FEE WILL BE ASSESSED AGAINST AND
WILL BE DEDUCTED FROM FUTURE DEPOSITS TO YOUR PRISON ACCOUNT.)

       Fees are not refundable, regardless of outcome, and deductions from your prison account
will continue until the total $505 fee is collected, even if an appeal is unsuccessful.


                                                                     David J. Smith
                                                                     Clerk of Court

                                                                                 PLRA Notice


                                                  3
